Exhibit 10.37
Compensation Arrangements with Outside Directors
Non-management (outside) directors are paid:

  •   a quarterly retainer of $19,375;     •   $2,000 for each in-person Board
meeting attended; and     •   $2,000 for each in-person committee meeting
attended.

Directors who attend a Board or committee meeting telephonically are paid 75% of
the applicable in-person meeting fee.
For fiscal 2009, chairpersons of the Compensation, Nominating & Governance and
Information Technology Oversight Committees will be paid an additional annual
fee of $13,500. The Audit Committee chairperson will be paid an additional
annual fee of $22,500.
Each outside director who is elected at FedEx’s 2008 annual meeting will receive
a stock option for 4,400 shares of FedEx common stock on the date of the 2008
annual meeting. Any outside director appointed to the Board after the 2008
annual meeting will receive a stock option for 4,400 shares of FedEx common
stock upon his or her appointment.

 

